           Case 2:20-cv-01143-MJH Document 7 Filed 09/08/20 Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ANDREW STEPHEN DRAZDIK, JR.,                )
                                            )
        Plaintiff,                          )
                                            )
               v.                           )   Civil No. 20-1143
                                            )
SECRETARYOF EDUCATION, et al.               )
                                            )
        Defendants.                         )

                                    OPINION and ORDER

        Andrew Stephen Drazdik, Jr., proceeding pro se, commenced this action on July 31,

2020, naming as Defendants the U.S. Secretary of Education, the University of Pittsburgh Office

of University Counsel, the Pennsylvania Office of Compensation and Work Conditions, the U.S.

Department of Labor, the Pennsylvania State Board of Education, the Japan Office of

Environmental Information, Keizai Doyukai (the Japan Association of Corporate Executives),

and the Tokyo Metropolitan Industrial Bureau of Labor Employment. ECF No. 1. Mr. Drazdik

has filed additional information, apparently in support of his Complaint. ECF Nos. 2 & 5. On

September 4, 2020, he also filed a Motion for Summary Judgment, with exhibits. ECF No. 6.

Said Motion is premature as service of process on defendants has not been filed on the docket, no

answers have been filed, and no discovery has been taken. For the reasons explained below, the

Court will deny the Motion for Summary Judgment and dismiss this action with prejudice,

   I.       Background

        The instant Complaint follows this Court’s June 11, 2020 dismissal with prejudice of Mr.

Drazdik’s similar Complaint filed at Civil Action No. 20-549. Drazdik v. Dept. of Educ., Civ.

No. 20-549, Mem. Op. and Order, June 11, 2020, ECF No. 7. The Court dismissed that case
            Case 2:20-cv-01143-MJH Document 7 Filed 09/08/20 Page 2 of 7




after providing Mr. Drazdik with two opportunities to file an amended complaint that complied

with Federal Rule of Civil Procedure Rule 8. See Civ. No. 20-59, Op. and Order, Apr. 28. 2020,

ECF No. 3, and Mem. Order, May 7, 2020, ECF No. 5. This Court explained in the Opinion

dismissing the action:

          As was the case with the initial Complaint and Amended Complaint, the Second
          Amended Complaint does not set forth any coherent claim or claim for relief
          against any party. It does not allege what harm was committed, who committed
          it, and when or where the alleged conduct occurred. The Second Amended
          Complaint and the nine attached Exhibits refer to seemingly random statutes and
          rules with no coherent factual narrative. As was the case with the prior
          complaints, the Second Amended Complaint is devoid of any sound factual or
          legal basis to infer or assume that any person or entity committed an actionable
          wrong against Mr. Drazdik.

Civ. No. 20-549, ECF No. 7, at 2. A comparison of the instant Complaint with the Second

Amended Complaint filed at Civil Action No. 20-549, reveals sufficient similarity to conclude

that the instant Complaint, in part, is an attempt to revive whatever claims Mr. Drazdik intended

to bring in his prior action. The instant Complaint also includes barely discernible complaints

about events associated with an internship in Japan, connected with the University of Pittsburgh,

and possibly involving a federal grant.1 The alleged events appear to have occurred as early as

1996 and ending no later than 1999.

    II.      Discussion

          The Complaint in this case is properly dismissed for failure to comply with Federal Rule

of Civil Procedure 8. To the extent Mr. Drazdik is attempting to reassert claims from Civil

Action No. 20-549, such claims were dismissed with prejudice and cannot be reasserted in a new

complaint. Finally, to the extent that Mr. Drazdik’s present claims occurred no later than 1999,




1
   Language in Mr. Drazdik’s complaints filed at Civ. No. 20-549 also referred to Japan and the University of
Pittsburgh. Here, Mr. Drazdik provides more details about apparently similar events.

                                                         2
          Case 2:20-cv-01143-MJH Document 7 Filed 09/08/20 Page 3 of 7




such claims, filed over twenty years after the alleged events, are beyond any imaginable

applicable statute of limitations and must be dismissed.

       As was the case with Civil Action No. 20-549, Mr. Drazdik’s present Complaint,

including his exhibits and additional filings, refer to seemingly random federal, state, and foreign

statutes and rules from different jurisdictions with no coherent factual narrative. And, as was the

case with the Second Amended Complaint filed at Civil Action No. 20-549, the filings in the

present action are devoid of any sound factual or legal basis to infer or assume that any person or

entity committed an actionable wrong against Mr. Drazdik. As such, the Complaint in this case

is properly dismissed for failing to comply with Rule 8. Roy v. Supreme Court of United States

of America., 484 F.App’x 700, 700 (3d Cir.2012) (agreeing with District Court that the

complaint was incomprehensible and failed to comply with Rule 8).

       A sampling of the Complaint will be set forth as indicative of Mr. Drazdik’s filings in

general. Under the heading “Allegations,” the Complaint, in part, states:

       Under the Constitutional laws during the scope of performing federal grant when
       the defendant as contractor [41 USC 7101(7)] involved by staff and corporate
       policy of the University of Pittsburgh received electronic correspondence from the
       Kao Corporation a public corporation within the jurisdiction of Japan per the
       agreement of parties at the time of the performance. The grant officer Mr.
       Jonathan Wolff for the Japan Science and Technology Management Program of
       the University of Pittsburgh was a responsible party for discerning
       misrepresentation of fact [41 USC 7101(9)]. Fiscal years 1996, 1997, 1998

       Elements of the performance as non items of the component that were expected as
       a research report on industrial political science and management communication
       studies included a negotiated cultural visa with the Government of Japan. The
       legal rights of Mr. Jonathan Wolff should have been understood by Dr. Hiroshi
       Nara Ph.D. with students from the College of Arts and Sciences by provost and
       indemnification involved a separate visiting student by agreement with
       Ritsumeikan University, of Kyoto Japan Mr. Charles Constantine in the fiscal
       year of 1997.




                                                 3
          Case 2:20-cv-01143-MJH Document 7 Filed 09/08/20 Page 4 of 7




Compl. at 2. Mr. Drazdik further states that “a cooperating foreign principle Mr. Haruya

Kato P.E. (Chemistry) conducted an interview in the fiscal year of 1998 at The Andrew

Jergens Company for Japanese internship compliance in Tokyo according to Japanese

labor laws, and the legal financial right of The Andrew Jergens Company as corporate

executive officer by power of attorney of surety financial guarantees under common

control [26 USC 414(c)].” Id. at 3. Seemingly unrelated to the bulk of the events

alleged, or referred to, in the Complaint, Mr. Drazdik also includes the following

allegation:

       Mr. Charles Constantine, a graduate of the University of Pittsburgh College of
       Arts and Sciences, had received a job as a Japanese language teacher in the State
       of Hawaii and had reported a suspicious female person in confidence to me via
       telephone in Cincinnati Ohio that in context from Las Vegas Nevada who
       contacted Mr. Constantine via electronic correspondence in Hawaii under the
       governance of the Hawaii Board of Education as a state authority of education in
       the fiscal year of 1998, and 1999. Given this issue additional evidence from the
       registrar of University of Mercyhurst (1991), and graduate diploma of Slippery
       Rock University (1995) was claimed by the human resource office of The Andrew
       Jergens Company.

Id. at 4. The Complaint also refers to the following legal sources (among many others): the

“Racial, Religious, National Origin Discrimination 42 U.S. Code Section 2000d et. Seq,” the

Social Security Act, the attorney client privilege, and the Inspector General Act 1978. Finally,

assuming that a claim against a proper defendant is stated, there appears to be no basis upon

which this Court could provide Mr. Drazdik with his requested relief, not to mention that the

requested relief is stated in a confusing and incomprehensible manner. He requests relief in the

form of mandamus and asks this Court:

       (1) to Order the University of Pittsburgh General Counsel to acknowledge their
          legal liability for Dr. Hiroshi Nara Ph.D. and Dr. Keith Brown Ph.D. under the
          corporate policies and protections of their legal Constitutional rights.

       (2) to Order the University of Pittsburgh General Counsel to acknowledge the
           mutual concern for standards of education, staff, and welfare of students with
                                                4
          Case 2:20-cv-01143-MJH Document 7 Filed 09/08/20 Page 5 of 7




          the Office of Chancellor under the corporate policies and protections of their
          legal Constitutional rights.

       (3) to Order the University of Pittsburgh General Counsel to produce legal
           correspondence from the time that the government grant of the U.S. Air Force
           Office of Scientific Research performed in the fiscal years of 1996, 1997, and
           1998 that the Secretary of Education, and or Inspector General of the
           Department of Education released and or communicated concerning the health,
           safety, and welfare of persons in Western Pennsylvania or the Southern Ohio
           districts of the U.S. Courts that cooperation under Constitutional right should
           be provided state authorities, and could abridge legal capital rights in The
           Andrew Jergens Company in year 1998; and

       (4) to Order the Secretary of Education to admit to the jurisdiction of the U.S.
           District courts when copyright (28 USC 1338) letters of concern to the Kao
           Corporation Legal Compliance Office, and Kao Corporation Investor
           Relations protected mutually by laws of copyright under Convention by law,
           and jurisdiction respectively, $400.00 in damages claim to file this writ of
           mandamus as injury by federal laws.

Compl. at 6-7.

       While Mr. Drazdik has presented the impression of a claim in his Complaint, it is just

that, an impression without a sufficient factual basis to allow the Court to determine a viable

cause of action. Despite identifying a multitude of defendants and providing hints that some of

the defendants, and others, were actors in events occurring in the late 1990’s, the Complaint does

not specify the specific conduct, actions, or incidents on which any alleged claim against any

party is based. The Court has no doubt that Mr. Drazdik is aware of how he was wronged and is

aware of the events that occurred and who did what to whom, but the Complaint he has filed

simply does not contain a coherent factual narrative. The Complaint is devoid of any sound

basis to infer or assume that any of the named defendants committed an actionable wrong against

Mr. Drizdak. Finally, the relief requested by Mr. Drazdik, besides being incomprehensible and

likely beyond the power of this Court to grant, is directed at only two defendants: the University

of Pittsburgh General Counsel and the Secretary of Education.



                                                 5
          Case 2:20-cv-01143-MJH Document 7 Filed 09/08/20 Page 6 of 7




       A complaint must contain “a short and plain statement of the grounds for the court’s

jurisdiction,” “a short and plain statement of the claim showing that the pleader is entitled to

relief,” and “a demand for the relief sought.” Fed.R.Civ.P. 8(a)(1), (2), and (3). The instant

Complaint does not provide the information required by Rule 8. A Complaint that contains no

discernible facts or narrative explaining the events giving rise to the complaint, and that fails to

comply with Rule 8, is properly dismissed. Roy v. Supreme Court of United States of America.,

484 F.App’x 700, 700 (3d Cir.2012) (agreeing with District Court that the complaint was

incomprehensible and failed to comply with Rule 8). In fact, Mr. Drizdak’s Complaint is not

capable of being evaluated as to whether it states a claim under Rule 8. It clearly does not pass

“the threshold requirement of Rule 8(a)(2) that the ‘plain statement’ possess enough heft to

‘sho[w] that the pleader is entitled to relief.’” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557

(2007). Accordingly, the Complaint must be dismissed.

       In addition, as stated above, to the extent any alleged claim in the present action is a

reassertion of any claim dismissed with prejudice in Civil Action No. 20-549, such claims are

dismissed as Mr. Drizdak is not permitted to reassert claims this Court has previously dismissed

with prejudice. To the extent the events forming the basis for any alleged claim occurred no later

than 1998, whether the claim sounds in tort, contract, or any other civil cause of action, such

claims are dismissed as being beyond any applicable statute of limitations.

       Finally, the Court must consider whether to grant leave to amend the complaint before

dismissal. Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002). “[L]eave must

be granted in the absence of undue delay, bad faith, dilatory motive, unfair prejudice, or futility

of amendment.” Id. Here, in light of Mr. Drizdak’s similar allegations asserted in Civil Action

No. 20-549, the incoherence of the present Complaint, the fact that the statute of limitations has



                                                  6
          Case 2:20-cv-01143-MJH Document 7 Filed 09/08/20 Page 7 of 7




run on any claim asserted, and the likely inability of the Court to grant the requested relief,

granting Mr. Drizdak leave to amend the Complaint would be futile.

       Accordingly, the following order is hereby entered.

                                                  ORDER

       AND NOW, this ___ day of September, 2020, for the reasons set forth above, IT IS

ORDERED that Plaintiff’s Motion for Summary Judgment (ECF No. 6) is DENIED and

Plaintiff’s Complaint is hereby DISMISSED with prejudice. The Clerk of Court shall mark the

case closed.



                                                      BY THE COURT:


                                                      _________________________
                                                      Marilyn J. Horan
                                                      United States District Court Judge


cc:    Andrew Stephen Drazdik, Jr., pro se
       313 SUNVIEW AVE
       JEANETTE, PA 15644




                                                  7
